     Case: 4:19-cr-00757-HEA Doc. #: 2 Filed: 09/19/19 Page: 1 of 4 PageID #: 7

                                                                                        \r~ILEIO
                                                                                     SEP 19 2019
                                                                                    U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                                                                                          ST. LOUIS
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                  Plaintiff,                   )
                                               )             4:19CR00757 HEA/SPM
                       v.                      )
                                               )       No.
                                               )
 ERIC NYEMBE CASEY,                            )
                                               )
                 Defendant.                    )

                                         INDICTMENT

The Grand Jury charges:

                                   COUNTS1THROUGH2

                                   (Aggravated Identity Theft)

A.       INTRODUCTION

         1. ERIC NYEMBE CASEY, a resident of South Africa who is a lawful resident of the

United States, purchased the identifying information of C.L.K., a United States citizen, from an

unknown third party.

         2. As early as February 9, 2006 and continuing through July 19, 2018, ERIC NYEMBE

CASEY, hereinafter referred to as "CASEY,'' began to obtain driver's licenses, a United States

passport, federal program benefits, health care, and credit using the identifying information of

C.L.K.




                                                   1
     Case: 4:19-cr-00757-HEA Doc. #: 2 Filed: 09/19/19 Page: 2 of 4 PageID #: 8




        3. Although C.L.K. was convicted of various felonies between June 27, 2003 and

August 26, 2016, CASEY registered to vote in the State of Missouri on October 15, 2007.

        4. CASEY used the voter registration of C.L.K. to vote on November 4, 2008,

November 6, 2012, March 15, 2016, and November 8, 2016.

        5. On October 29, 2007, the State of Missouri accepted CASEY'S representation that he

was C.L.K. in issuing birth certificates naming C.L.K. as the father of CASEY'S infant children.



B.      FRAUDULENT TRANSACTION

        6. On or about the dates listed below, within the Eastern District of Missouri, the

defendant,

                                    ERIC NYEMBE CASEY,

knowingly transferred, possessed, and used, without lawful authority, the means of identification

of another person, to wit, the name, date of birth, and social security number of C.L.K., during

and in relation to the felony offenses of: social security fraud, Title 18, United States Code,

Section 408; passport fraud, Title 18, United States Code, Section 1542; making false statements,

Title 18, United States Code, Section 1001; and, false claim of United States citizenship, Title

18, United States Code, Section 911;

COUNT          DATE                     FRAUDULENT TRANSACTION

1              July 21, 2016            Application for Food Stamp Assistance

2              September 30, 2016       Voter Registration in the State of Missouri

        All in violation of Title 18, United States Code, Section 1028A.

                                                 2
        Case: 4:19-cr-00757-HEA Doc. #: 2 Filed: 09/19/19 Page: 3 of 4 PageID #: 9




                                                 COUNT3

                                         (Aggravated Identity Theft)

     The Grand Jury realleges the facts set forth in paragraphs 1through5.



B.      FRAUDULENT TRANSACTION

            7. On or about July 19, 2018, within the Eastern District of Missouri, the defendant,

                                         ERIC NYEMBE CASEY,

     knowingly transferred, possessed, and used, without lawful authority, the means of identification

     of another person, to wit, the name, date of birth, and social security number of C.L.K., during

     and in relation to the felony offenses of: social security fraud, Title 18, United States Code,

     Section 408 and health care fraud, Title 18, United States Code, Section 1035.

            In violation 1ofTitle 18, United States Code, Section 1028A.



                                         COUNTS4THROUGH5

                                        (Theft of Government Funds)

     The Grand Jury realleges the facts set forth in paragraphs 1 through 6.


                                                                                                        /

     B. FRAUDULENTTRANSACTION

            8.   On or about the dates listed below, within the Eastern District of Missouri, the




                                                      3
    Case: 4:19-cr-00757-HEA Doc. #: 2 Filed: 09/19/19 Page: 4 of 4 PageID #: 10




defendant,

                                    ERIC NYEMBE CASEY,

did embezzle, steal, purloin, and knowingly convert to his use, and the use of others, money of

the United States or of any department or agency thereof, or any property made or being made

under contract for the United States or any department or agency thereof, that being, Social

Security disability payments in the amounts listed below:

COUNT                         DATE                           AMOUNT

4                              August 3, 2016                $1,311.00

5                              September 2, 2016             $1,311.00

        All in violation of Title 18, United States Code, Section 641.

                                                      A TRUE BILL.



                                                      FOREPERSON


JEFFREY B. JENSEN
United States Attorney



TRACY LYNN BERRY - 014753 TN
Assistant United States Attorney




                                                 4
